Name: Commission Regulation (EEC) No 2241/90 of 31 July 1990 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 203/34 Official Journal of the European Communities 1 . 8 . 90 COMMISSION REGULATION (EEC) No 2241/90 of 31 July 1990 fixing the amount of aid for peas, field beans and sweet lupins marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1191 /90 (8) ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1990/91 marketing year, has not, to date , been fixed ; whereas the amount of the subsidy for the 1 990/9 1 marketing year has been provisionally calcu ­ lated on the basis of the abatement applicable for the marketing year 1989/90 ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1104/88 (2), and in particular Article 3 (6) (a) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 1561 /90 (% and in particular Article 26a (7) thereof, Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in . Article 3a of Council Regulation (EEC) No 2036/82 (*), as last amended by Regulation (EEC) No 2206/90 (6) ; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community where the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1990/91 marketing year was fixed by Council Regulation (EEC) No 1 189/90 (^ ; whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82, the activating price for the aid for peas, field beans and sweet lupins is increased monthly as from the beginning of the third month of the Whereas the threshold price activating the aid and the minimum price fixed by the Council are to be reduced in accordance with Commission Regulation (EEC) No 1755/90 of 27 June 1990 establishing the activating thre ­ shold price for aid, the guide price and the minimum price for peas, field beans and sweet lupins fixed in ecus by the Council and reduced as a result of the monetary realignment of 5 January 1990 (9) ; I Whereas, pursuant to Article 4 of Regulation (EEC) No 1431/82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; whereas this price is adjusted under the conditions and in the manner specified in Article 1 (2) of Regulation (EEC) No 2036/82, in order to take account of the prices of competing products in the case of field beans intended for animal feed ; Whereas, pursuant to Article 1 of Commission Regulation (EEC) No 2049/82 (10), as last amended by Regulation (EEC) No 1238/87 ("), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 ('^ delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis : WJ NO L. 162, IZ. b. 1982, p . Z8 . o OJ No L 110, 29 . 4. 1988 , p . 16 . (3) OJ No L 342, 19 . 12. 1985, p . 1 . (4) OJ No L 148, 12 . 6 . 1990 , p . 9 . O OJ No L 219, 28 . 7. 1982, p . 1 . (6) OJ No L 201 , 31 . 7. 1990, p . 11 . O OJ No L 119, 11 . 5. 1990 . (8) OJ No L 119, 11 . 5. 1990. O OJ No L 162, 28 . 6. 1990, p. 18 . (10) OJ No L 219, 28 . 7. 1982, p . 36 . (") OJ No L 117, 5. 5 . 1987, p . 9 . (u) OJ No L 133, 21 . 5 . 1986, p . 21 . 1 . 8 . 90 Official Journal of the European Communities No L 203/35 weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 marketing year, has been fixed by Regulation (EEC) No 2656/89 (4), HAS ADOPTED THIS REGULATION :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for in the last subparagraph of Article 3 (1 ) of Council Regula ­ tion (EEC) No 1676/85 (&gt;), as last amended by Regula ­ tion (EEC) No 1 636/87 (2),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid correcting factor ; Whereas pursuant to Articles 121 (2) and 307 (2) of te Act of Accession the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; whereas, moreover, in the case of sweet lupins harvested in Spain it must be reduced by the difference between the activating threshold price applied in Spain and the common price ; Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Commission Regulation (EEC) No 1938/89 (3); whereas in terms of Article 2a of Regulation (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ecus that results from Article 3 of Regulation (EEC) No 1431 /82 shall be Article 1 1 . The amounts of aid provided for in Article 3 of Regulation (EEC) No 1431 /82 is indicated in the Annexes hereto. 2. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for peas, field beans and sweet lupins will be confirmed or replaced as from 1 August 1990 to take into account, the applica ­ tion of maximum guaranteed quantities for the marketing year 1990/91 . Article 2 This Regulation shall enter into force on 1 August 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6 . 1985, p. 1 . 0 OJ No L 153, 13 . 6. 1987, p. 1 . O OJ No L 187, 1 . 7 . 1989, p . 68 . (4) OJ No L 255, 1 . 9. 1989, p. 71 . No L 203/36 Official Journal of the European Communities 1 . 8 . 90 ANNEX I Gross aid Products intended for human consumption : (ECU per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period 6th period \ 8 (&gt;) *('). 10 (') 11 (1 ) 12 (1 ) l (') 20 Peas used :  in Spain 8,621 8,779 8,937 9,095 9,253 9,411 9,569  in Portugal 8,648 8,806 8,964 9,122 9,280 9,438 9,596  in antother Member State 8,850 9,008 9,166 9,324 9,482 9,640 9,798 Field beans used : I  in Spain 8,850 9,008 9,166 9,324 9,482 9,640 9,798  in Portugal 8,648 8,806 8,964 9,122 9,280 9,438 9,596  in another Member State 8,850 9,008 9,166 9,324 9,482 9,640 9,798 Products used in animal feed : (ECU per 100 kg) Current 8 0 1st period 9 0 2nd period 10 0 3rd period 110 4th period 12 0 5th period 10 6th period 2 0 A. Peas used :  in Spain 11,631 11,725 11,627 11,785 11,942 11,781 11,939  in Portugal 11,688 1 1,782 11,687 11,845 12,002 11,844 12,002  in another Member State 11,688 11,782 11,687 11,845 12,002 11,844 12,002 B. Field beans used : \  in Spain 11,631 11,725 11,627 11,785 11,942 11,781 11,939  in Portugal 11,688 11,782 11,687 11,845 12,002 11,844 12,002  in another Member State 11,688 11,782 11,687 11,845 12,002 11,844 12,002 C. Sweet lupins harvested in Spain and used :  in Spain 15,092 15,006 14,666 14,666 14,666 14,242 14,242  in Portugal 15,168 15,083 14,746 14,746 14,746 14,326 14,326  in another Member State 15,168 15,083 14,746 14,746 14,746 14,326 14,326 D. Sweet lupins harvested in another Member State and used :  in Spain 15,082 14,996 14,656 14,656 14,656 14,232 14,232  in Portugal 15,158 15,073 14,736 14,736 14,736 14,316 14,316  in another Member State 15,158 15,073 14,736 14,736 14,736 14,316 14,316 1 . 8 . 90 Official Journal of the European Communities No L 203/37 ANNEX II Final aid Products intended for human consumption : (in national currency per 100 kg) I Current 1st period 2nd period 3rd period 4th period 5th period 6th period \ 8 (') 9 (') loo ll (') 12 (') 10 2 0 Products harvested in : \ I I I  BLEU (Bfrs/Lfrs) 427,34 434,97 442,60 450,23 457,86 465,49 473,12 &gt;  Denmark (Dkr) 79,03 80,44 81,85 83,26 84,67 86,09 87,50  Federal Republic of GermanyI I IIIlIl (DM) 20,72 21,09 21,46 21,83 22,20 22,57 22,94  Greece (Dr) 1 886,32 1 920,68 1 955,04 1 989,40 2 023,77 - 2 058,13 2 092,49  Spain (Pta) 1 389,76 1 414,00 1 438,23 1 462,47 1 486,70 1 510,94 1 535,17  France (FF) 69,49 70,73 71,97 73,21 74,45 75,69 76,93  Ireland ( £ Irl) 7,734 7,872 8,010 8,148 8,286 8,424 8,562  Italy (Lit) 15 502 15 779 16 056 16 333 16 609 16 886 17 163  Netherlands (Fl) 23,34 23,76 24,18 24,60 25,01 25,43 25,85  Portugal (Esc) 1831 ,08 1 863,77 1 896,46 1 929,15 1 961,84 1 994,54 2 027,23  United Kingdom ( £) 6,899 7,022 7,145 7,269 7,392 7,515 7,638 Amounts to be deducted in the case of :  Peas used in Spain (Pta): 35,15,  Peas, and field beans used in Portugal (Esc) : 41,79. ANNEX III Partial aids Peas intended for animal feed : (in national currency per 100 kg) Current 8 (') 1st period 9 (&gt;) 2nd period loo 3rd period 11 (1 ) 4th period 12 (') 5th period 1(1) 6th period 2 (') Products harvested in : I I I I  BLEU (Bfrs/Lfrs) 564,38 568,92 564,33 571,96 579,54 571,91 579,54  Denmark (Dkr) 104,37 105,21 104,37 105,78 107,18 105,77 107,18  Federal Republic of Germany (DM) 27,36 27,58 27,36 27,73 28,10 27,73 28,10  Greece (Dr) 2 509,57 2 529,88 2 508,68 2 543,04 2 577,19 2 542,15 2 576,51  Spain (Pta) 1 819,97 1 834,50 1 820,38 1 844,62 1 868,70 : 1 845,03 1 869,27  France (FF) 91,77 92,51 91,76 93,00 94,24 93,00 94,24  Ireland ( £ Irl) 10,214 10,296 10,213 10,351 10,489 10,350 10,489  Italy (Lit) 20 474 20 638 20 472 20 749 21 024 20 747 21 024  Netherlands (Fl) 30,83 31,08 30,83 31,25 31,66 31,24 31,66  Portugal (Esc) 2418,27 2 437,72 2 418,06 2 450,75 2 483,24 2 450,55 2 483,24  United Kingdom ( £) 9,111 9,185 9,111 9,234 9356 9,233 9,356 Amounts to be deducted in the l l case of use : I I II\ II  Spain (Pta) 8,75  8,75 9,21 9,21 9,21 9,67 9,67  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 No L 203/38 Official Journal of the European Communities 1 . 8 . 90 ANNEX IV Corrective amount to be added to the amounts in Annex III (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 4,39 5,36 0,00 0,00 0,00 0,00 0,00 0,00  Denmark (Dkr) 0,00 0,00 0,00 0,81 0,99 0,00 0,00 0,00 0,00 0,00 0,00  Federal Republic of Germany \ II Il I I (DM) 0,00 0,00 0,00 0,21 0,26 0,00 0,00 0,00 0,00 0,00 0,00  Greece (Dr) , 0,00 0,00 0,00 19,97 24,37 0,00 0,00 0,00 0,00 0,00 0,00  Spain (Pta) 0,00 0,00 0,00 13,79 16*82 0,00 0,00 0,00 0,00 0,00 0,00  France (FF) 0,00 0,00 0,00 0,71 0,87 0,00 0,00 0,00 0,00 0,00 0,00  Ireland ( £ Irl) 0,000 0,000 0,000 0,079 0,097 0,000 0,000 0,000 0,000 0,000 0,000  Italy (Lit) 0 0 0 159 194 0 0 0 0 0 0  Netherlands (Fl) 0,00 0,00 0,00 0,24 0,29 0,00 0,00 0,00 0,00 0,00 0,00  Portugal (Esc) 0,00 0,00 0,00 18,82 22,96 0,00 0,00 0,00 0,00 0,00 0,00  United Kingdom ( £) 0,000 0,000 0,000 0,071 0,087 0,000 0,000 0,000 0,000 0,000 0,000 ANNEX V Partial aids Field beans intended for animal feed : (in national currency per 100 kg) Current 8 ( ¢) 1st period 9 (') 2nd period 1 °C) 3rd period H (') 4th period 12 0 5th period l (') 6th period 2 0 Products harvested in : I  BLEU (Bfrs/Lfrs) 564,38 568,92 564,33 571,96 579,54 571,91 579,54  Denmark (Dkr) 104,37 105,21 104,37 105,78 107,18 105,77 107,18  Federal Republic of Germany (DM) 27,36 27,58 27,36 27,73 28,10 27,73 28,10  Greece (Dr) 2 509,57 2 529,88 2 508,68 2 543,04 2 577,19 2 542,15 2 576,51  Spain (Pta) 1 819,97 1 834,50 1 820,38 1 844,62 1 868,70 1 845,03 1 869,27  France (FF) 91,77 92,51 91,76 93,00 94,24 93,00 94,24  Ireland ( £ Irl) 10,214 10,296 10,213 10,351 10,489 10,350 10,489  Italy (Lit) 20 474 20 638 20 472 20 749 21 024 20 747 21 024  Netherlands (Fl) 30,83 31,08 30,83 . 31,25 31,66 31,24 31,66  Portugal (Esc) 2 418,27 2 437,72 2 418,06 2 450,75 2 483,24 2 450,55 : 2 483,24  United Kingdom ( £) 9,1 11 9,185 9,111 9,234 9,356 9,233 9,356 Amounts to be deducted in the||l l I case of use : IlII \ I II  Spain (Pta) 8,75 8,75 9,21 9,21 9,21 - 9,67 9,67  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 1 . 8 . 90 Official Journal of the European Communities No L 203/39 ANNEX VI Corrective amount to be added to the Amounts in Annex V (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 4,39 5,36 0,00 0,00 0,00 0,00 0,00 0,00  Denmark (Dkr) 0,00 0,00 0,00 0,81 0,99 0,00 0,00 0,00 0,00 0,00 0,00  Federal Republic of Germany \ \ \ \ i II \ II (DM) 0,00 0,00 0,00 0,21 0,26 0,00 0,00 0,00 0,00 0,00 0,00  Greece (Dr) 0,00 0,00 0,00 19,97 24,37 0,00 0,00 0,00 0,00 0,00 0,00  Spain (Pta) 0,00 0,00 0,00 13,79 16,82 0,00 0,00 0,00 0,00 0,00 0,00  France (FF) 0,00 0,00 0,00 0,71 0,87 0,00 0,00 0,00 0,00 0,00 0,00  Ireland ( £ Irl) 0,000 0,000 0,000 0,079 0,097 0,000 0,000 0,000 0,000 0,000 0,000  Italy (Lit) 0 0 0 159 194 0 0 0 0 0 0  Netherlands (Fl) 0,00 ; 0,00 0,00 0,24 0,29 0,00 0,00 0,00 0,00 0,00 0,00  Portugal (Esc) 0,00 0,00 0,00 18,82 22^6 0,00 0,00 0,00 0,00 0,00 0,00  United Kingdom ( £) 0,000 0,000 0,000 0,071 0,087 0,000 0,000 0,000 0,000 0,000 0,000 ANNEX VII Partial aid Sweet lupins intended for use in animal feed : (in national currency per 100 kg) | Current8 (') 1st period9 (&gt;) 2nd periodio(7 3rd periodU (') 4th period12 (') 5th period1 0) 6th period2 0 Products harvested in : I  BLEU (Bfrs/Lfrs) 731,93 727,83 711,56 711,56 711,56 691,28 691,28  Denmark (Dkr) 135,36 134,60 131,59 131,59 131,59 127,84 127,84  Federal Republic of Germany (DM) 35,49 35,29 34,50 34,50 34,50 33,52 33,52  Greece (Dr) 3 265,57 3 246,90 3 172,89 3 172,89 3 172,89 3 080,66 3 080,66  Spain (Pta) 2351,08 2 338,19 2 287,11 2 287,11 2 287,1 1 2 223,44 2 223,44  France (FF) 119,02 118,35 115,70 115,70 115,70 112,41 112,41  Ireland ( £ Irl) 13,247 13,172 12,878 12,878 . 12,878 12,511 12,511  Italy (Lit) 26 552 26 403 25 813 25 813 25 813 25 077 25 077  Netherlands (Fl) 39,98 39,76 38,87 38,87 38,87 37,76 37,76 ¢  Portugal (Esc) 3 136,22 3 118,63 3 048,91 3 048,91 3 048,91 2 962,01 2 962,01  United Kingdom ( £) 11,816 11,750 11,487 11,487 11,487 11,160 11,160 Amounts to be deducted in the l case of use in : II I I  Spain (Pta) 11,67 . 11,82 12,28 12,28 12,28 12,89 12,89  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 1 No L 203/40 Official Journal of the European Communities 1 . 8 . 90 ANNEX VIII Corrective amount to be added to amounts in Annex VII (in national currency per 100 kg) Use of products : BLEU DK DE EL ES FR IRL IT NL PT UK . Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 3,19 3,90 0,00 0,00 0,00 0,00 0,00 0,00  Denmark (Dkr) 0,00 0,00 0,00 0,59 0,72 0,00 0,00 0,00 0,00 0,00 0,00  Federal Republic of Germany \ I \ I I (DM) 0,00 0,00 0,00 0,15 0,19 0,00 0,00 0,00 0,00 0,00 0,00  Greece (Dr) 0,00 0,00 0,00 14,53 17,72 0,00 0,00 0,00 0,00 0,00 . 0,00  Spain (Pta) 0,00 0,00 0,00 10,03 12,23 0,00 0,00 0,00 0,00 0,00 0,00  France (FF) 0,00 0,00 0,00 0,52 0,63 0,00 0,00 0,00 0,00 0,00 0,00  Ireland ( £ Irl) 0,000 0,000 0,000 0,058 0,071 0,000 0,000 0,000 0,000 0,000 0,000  Italy (Lit) 0 0 0 116 141 0 0 0 0 0 0  Netherlands (Fl) 0,00 0,00 0,00 0,17 0,21 0,00 0,00 0,00 0,00 0,00 0,00  Portugal (Esc) 0,00 0,00 0,00 13,68 16,70 0,00 0,00 0,00 0,00 0,00 0,00  United Kingdom ( £) 0,000 0,000 0,000 0,052 0,063 0,000 0,000 0,000 0,000 0,000 0,000 ANNEX IX Exchange rate of the ecu to be used BLEU DK DE EL ES FR IRL . IT NL PT UK In national currency, ECU 1 = 42,1679 7,79845 2,04446 201,272 125,676 6,85684 0,763159 1 529,70 2,30358 180,144 0,695207 (') Subject to the reduction from the maximum guaranteed quantities system and the prices and related measures for the 1990/91 marketing year.